  Case 15-02128         Doc 39     Filed 04/03/19 Entered 04/03/19 07:37:43              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-02128
         ANGEL YESENIA ZENO

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 01/23/2015.

         2) The plan was confirmed on 05/06/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 01/07/2019.

         6) Number of months from filing to last payment: 48.

         7) Number of months case was pending: 50.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $4,225.00.

         10) Amount of unsecured claims discharged without payment: $222,277.96.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-02128       Doc 39        Filed 04/03/19 Entered 04/03/19 07:37:43                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor               $18,271.00
       Less amount refunded to debtor                            $271.00

NET RECEIPTS:                                                                                   $18,000.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $4,000.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $789.99
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,789.99

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
Acceptance Now                   Unsecured      1,272.00            NA              NA            0.00       0.00
ACS SYS                          Unsecured          50.00           NA              NA            0.00       0.00
ALZEIN MEDICAL LTD               Unsecured          96.00           NA              NA            0.00       0.00
AMERICASH LOANS LLC              Unsecured      3,200.00       1,991.54        1,991.54        734.05        0.00
AMERICASH LOANS LLC              Unsecured      1,500.00            NA              NA            0.00       0.00
ARNOLD SCOTT HARRIS              Unsecured         943.00           NA              NA            0.00       0.00
AT & T                           Unsecured         212.00           NA              NA            0.00       0.00
ATG CREDIT                       Unsecured          48.00           NA              NA            0.00       0.00
BANK OF AMERICA                  Unsecured         200.00           NA              NA            0.00       0.00
Brightwater Capital              Unsecured      6,396.00            NA              NA            0.00       0.00
CAC FINANCIAL GROUP              Unsecured         621.00           NA              NA            0.00       0.00
CAPITAL ONE                      Unsecured          59.00           NA              NA            0.00       0.00
CAVALRY SPV I                    Unsecured         643.00        643.19          643.19        237.06        0.00
CAVALRY SPV I                    Unsecured         641.00        640.82          640.82        236.20        0.00
CERASTES LLC                     Unsecured           0.00      6,396.41        6,396.41      2,357.61        0.00
CERASTES LLC                     Unsecured            NA         510.00          510.00        187.98        0.00
CHASE                            Unsecured         300.00           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured           0.00        854.00          854.00        314.77        0.00
COMCAST                          Unsecured         400.00           NA              NA            0.00       0.00
CREDIT COLLECTION SERVICES       Unsecured         100.00           NA              NA            0.00       0.00
DEPENDON COLLECTION SE           Unsecured         670.00           NA              NA            0.00       0.00
DIRECT MERCHANTS BANK            Unsecured         291.00           NA              NA            0.00       0.00
DISCOVER BANK                    Unsecured         275.00           NA              NA            0.00       0.00
DUVERA FINANCIAL                 Unsecured         740.00      2,672.37        2,672.37        984.99        0.00
FORTIVA                          Unsecured      3,423.00       3,423.57        3,423.57      1,261.87        0.00
HSBC                             Unsecured         169.00           NA              NA            0.00       0.00
IL DEPT OF EMPLOYMENT SECURITY   Unsecured      3,211.00       3,211.00        3,211.00      1,183.52        0.00
IL DEPT OF REVENUE               Unsecured      2,963.00         355.25        2,672.33        984.97        0.00
IL DEPT OF REVENUE               Secured              NA       2,317.08        2,317.08           0.00       0.00
IL DEPT OF REVENUE               Priority          300.00      1,588.51        1,588.51      1,588.51        0.00
LITTLE CO OF MARY HOSPITAL       Unsecured      1,500.00            NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 15-02128        Doc 39      Filed 04/03/19 Entered 04/03/19 07:37:43                    Desc Main
                                     Document Page 3 of 4



Scheduled Creditors:
Creditor                                     Claim           Claim         Claim        Principal       Int.
Name                              Class    Scheduled        Asserted      Allowed         Paid          Paid
MBB                            Unsecured         499.00             NA           NA             0.00        0.00
MBB                            Unsecured         662.00             NA           NA             0.00        0.00
MBB                            Unsecured         179.00             NA           NA             0.00        0.00
MERRICK BANK                   Unsecured         762.00             NA           NA             0.00        0.00
MICHAEL HILL                   Unsecured      1,200.00              NA           NA             0.00        0.00
MIDLAND FUNDING LLC            Unsecured         673.00          672.58       672.58         247.90         0.00
MY CASH NOW                    Unsecured         480.00             NA           NA             0.00        0.00
NAVIENT SOLUTIONS INC          Unsecured     64,398.00       65,109.22     65,109.22            0.00        0.00
NCEP LLC                       Unsecured           0.00        6,623.01     6,623.01       2,441.13         0.00
ORCHARD BANK                   Unsecured         200.00             NA           NA             0.00        0.00
PAYDAY ONE                     Unsecured      1,000.00              NA           NA             0.00        0.00
PAYDAY SUPPORT CENTER          Unsecured           1.00             NA           NA             0.00        0.00
PREMIER BANK CARD              Unsecured         327.00             NA           NA             0.00        0.00
QUANTUM3 GROUP LLC             Unsecured         683.00          683.86       683.86         252.06         0.00
RAPID CAPITAL FUNDING PC       Unsecured         500.00             NA           NA             0.00        0.00
SPRINT                         Unsecured         863.00             NA           NA             0.00        0.00
SYNCB                          Unsecured           0.00             NA           NA             0.00        0.00
TD BANK USA                    Unsecured         284.00             NA           NA             0.00        0.00
T-MOBILE/T-MOBILE USA INC      Unsecured         463.00          262.61       262.61           96.79        0.00
TRIBUTE                        Unsecured         672.00             NA           NA             0.00        0.00
UNITED CASH LOANS              Unsecured         390.00             NA           NA             0.00        0.00
US DEPT OF ED FEDLOAN          Unsecured     95,953.00      111,309.00    111,309.00            0.00        0.00
VON MAUR                       Unsecured         273.00          272.95       272.95         100.60         0.00
WELLS FARGO SERVICING SOLUTION Unsecured      2,830.00              NA           NA             0.00        0.00
Xls/Slma                       Unsecured           0.00             NA           NA             0.00        0.00


Summary of Disbursements to Creditors:
                                                             Claim            Principal                Interest
                                                           Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                        $0.00                 $0.00               $0.00
      Mortgage Arrearage                                      $0.00                 $0.00               $0.00
      Debt Secured by Vehicle                                 $0.00                 $0.00               $0.00
      All Other Secured                                   $2,317.08                 $0.00               $0.00
TOTAL SECURED:                                            $2,317.08                 $0.00               $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                             $0.00              $0.00                  $0.00
       Domestic Support Ongoing                               $0.00              $0.00                  $0.00
       All Other Priority                                 $1,588.51          $1,588.51                  $0.00
TOTAL PRIORITY:                                           $1,588.51          $1,588.51                  $0.00

GENERAL UNSECURED PAYMENTS:                          $207,948.46           $11,621.50                   $0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 15-02128         Doc 39      Filed 04/03/19 Entered 04/03/19 07:37:43                Desc Main
                                       Document Page 4 of 4



Disbursements:

         Expenses of Administration                             $4,789.99
         Disbursements to Creditors                            $13,210.01

TOTAL DISBURSEMENTS :                                                                      $18,000.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/03/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
